Title: To John Adams from John Thornton Kirkland, 24 August 1821
From: Kirkland, John Thornton
To: Adams, John


				
					Dear Sir,
					Cambridge 24. August 1821
				
				I had the honor of Sending you a Card requesting your presence at Commencement.—I beg leave to remind you of your being one of the Judges of the speaking for Boylston prizes the day after Commencement, & to ask you, if you should attend, to do me the favor to dine with me on that day at half after two oC.— With high consideration / & affectionate regard, / I am, Dear Sir, / Your ob. Servt
				
					John T. Kirkland
				
				
			